Exhibit 10.1









[exhibit102_image1.gif]
August 21, 2012




Leif Petersen
4524 Whitehall Cove
Austin, TX 78730


Dear Leif:


We are pleased to offer you the following position with Accelrys, Inc. (the
“Company”). It is our hope that you will become a part of our exciting and
innovative organization and the following will confirm the terms of our offer of
employment to you:


Position/Location: You will assume the position of Accelrys’ Senior Vice
President of Marketing, Corporate Development & Strategy reporting to the
Company’s Chief Executive Officer, Max Carnecchia. This position is based in our
San Diego headquarters and will require your relocation to the San Diego area.


Compensation: Your compensation in the above position will include an annual
base salary of $285,000.00, less applicable withholdings, paid during the
Company’s regular payroll periods. In addition, you will be eligible to
participate in our Management Incentive Plan (the “Plan”) designed to allow you
to earn up to an additional 50% at plan of your annual base salary in incentive
compensation upon achievement of corporate performance objectives as determined
by the Board. For calendar year 2012, your bonus will be pro-rated for the
number of months during the year which you were employed by the Company.


In addition, should you receive a FY12 incentive bonus payout from Siemens of
less than $130,000 resulting from your leaving your employment with Siemens
prior to the date on which the payment is paid, Accelrys will guarantee a
one-time payment to you in an amount not to exceed $70,000 to bridge the gap up
to $130,000. This amount will be inclusive of any pro-rata bonus amount you
would have otherwise earned as a Q4 participant in Accelrys’ Management
Incentive Plan. Should the FY12 incentive bonus payout from Siemens be $130,000
or greater you will receive a payment against Accelrys’ Management Incentive
Plan based on our standard results calculation and upon approval of our Board of
Directors following the close of the calendar year.


Benefits: You will be eligible to participate in our comprehensive employee
benefits package, including health, disability and life insurance; participation
in our company-matched 401(k) retirement savings plan; and vacation benefits.
You will also be eligible for any other benefits provided to our senior
executives including enhanced life and long term disability insurance benefits.
Please see the following link for a comprehensive overview of our benefits:
http://accelrys.gethrinfo.net/Default.aspx


Equity Award: On your behalf, we have recommended to the Human Resources
Committee of the Board of Directors (“Committee”) that you receive a
non-qualified option to purchase 100,000 shares of common stock. The stock
option will be priced as of the date of your commencement of employment (the
“Vesting Commencement Date”) and shall vest as follows: ¼ of the stock
underlying the option shall vest on the one year anniversary of the Vesting
Commencement Date and 1/48th of the stock underlying the option shall vest
monthly thereafter so that the option shall be fully vested four years from the
Vesting Commencement Date. In addition, the Committee also approved that you be
awarded 50,000 restricted stock units. 1/3 of the stock underlying the units
will vest upon the first anniversary of your vesting commencement date; another
1/3 will vest on the second anniversary of your vesting commencement date and
the final 1/3 will vest on the third anniversary of your vesting commencement
date. All equity awards contemplated by this paragraph will be issued pursuant
to the Company’s 2011 Stock Incentive Plan.



--------------------------------------------------------------------------------

Exhibit 10.1











Accelrys reviews all executives after the close of each calendar year. Among
other matters, it considers the award of additional equity, based on performance
and other factors as determined by the Committee. You will be eligible for
review under this program, with any recommendation subject to the approval of
the Committee at its discretion.


As you will be a Section 16 Officer of the Company, our Stock Administrator will
contact you prior to commencement of your employment to obtain required
information in order to complete applicable SEC filings.


Relocation Terms: Accelrys, Inc. will agree to pay for reasonable and customary
expenses associated with your relocation to the San Diego area, up to a maximum
of $150,000, upon your acceptance of this offer and commencement of your
employment with us, provided that such expenses are incurred and relocation
completed within 12 months of commencement of employment. Relocation expenses
must be approved in advance and can include but not be limited to the following
items:


▪
The packing and moving of your household goods.

▪
Temporary living expenses.

▪
Travel costs associated with your personal move to San Diego.

▪
Closing costs associated with the sale of your existing home and purchase of a
home in San Diego.



Please note that should you voluntarily terminate your employment with the
company prior to 2 years from the date of your relocation to San Diego, as
defined by final payment of relocation related expenses, you must repay to the
company all monies paid to you or on your behalf in conjunction with your
relocation.    


Additional Terms: Your employment with the Company is "at-will" and may be
terminated by either you or the Company at any time for any reason or for no
reason. In the event that your employment is involuntarily terminated by the
Company for any reason but without Cause (as defined below) you will be given
the opportunity to receive an amount equaling one twelfth of your annual base
salary in effect as of the effective date of termination for a period of six
months after the effective date of termination. “Cause" shall be determined by
the Company's Human Resources Committee at its reasonable discretion and
includes (1) the material failure to faithfully and professionally carry out
your duties which could result in material damage to the Company; (2) dishonesty
(which shall include without limitation any unauthorized use or misappropriation
of the Company's assets), or other willful misconduct, if such dishonesty or
other willful misconduct materially injures the business of the Company (3)
conviction of a felony or any other crime involving moral turpitude, whether or
not relating to employment; (4) insobriety or use of drugs, chemicals or
controlled substances which affects your job performance; (5) failure to comply
with lawful, written direction of the Company or the Board of Directors; (6) any
wanton or willful dereliction of duties that damages the Company; or (7) the
failure to establish your principal residence in the San Diego area. You will be
given a 10-day notice that specifies the ground(s) for the Cause termination and
an opportunity to cure the grounds for termination. No cure period need be given
for grounds which have reoccurred or which, in the Company's opinion are not
curable. lf the Company deems the ground(s) for termination not curable, it
shall so notify you in the notice.


Your employment is subject to your submission of an I-9 form, to satisfactory
completion of Accelrys’ reference and background check and satisfactory
documentation with respect to your identification, and right to work in the
United States.


Confidentiality: As with all our employees, you will be required to execute and
be bound by the Company's Invention and Non-Disclosure Agreement which you will
find enclosed for your review and execution prior to your commencement of
employment with the Company.









--------------------------------------------------------------------------------

Exhibit 10.1









Proposed Start Date: We would appreciate your acceptance of our offer by
execution of the accompanying employment and confidentiality/invention
assignment agreements with an agreed start date to be mutually determined but
expected to be on or about October 1, 2012.


I look forward to your joining the Accelrys, Inc. team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.
 
 
 
 
 
   Accelrys Inc.
 
 
 
 
By:
/s/ Judith Ohrn Hicks
 
 
Judith Ohrn Hicks
 
 
Senior Vice President, Human Resources







Accepted: /s/Leif Petersen


Date: 08.25/2012


Proposed Start Date: 10.01.2012

